 Case 8:18-cv-00996-DOC-JDE Document 200 Filed 03/13/20 Page 1 of 2 Page ID #:12181


     JOSEPH H. HUNT
 1   Assistant Attorney General
     ETHAN DAVIS
 2   Principal Deputy Assistant Attorney General
     GUSTAV W. EYLER
 3   Director
     Consumer Protection Branch
 4   DOUGLAS ROSS
     SARAH WILLIAMS
 5   Trial Attorneys
     Consumer Protection Branch
 6   U.S. Department of Justice
     450 5th Street, NW
 7   Washington, D.C. 20530
     Telephone: (202) 616-4269
 8   Facsimile: (202) 514-8742
     E-mail: Sarah.Williams@usdoj.gov
 9
     Counsel for the United States of America
10
11
                              UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   SOUTHERN DIVISION
14
15   UNITED STATES OF AMERICA,                     No. 8:18 CV 996-DOC (JDE)
16              Plaintiff,                         ORDER DENYING EX PARTE
17                     v.                          [194]
18   INNOVATIVE BIODEFENSE, INC.,
     ET AL.,                                       The Honorable David O. Carter United
19                                                 States District Judge
                Defendants.
20
21
22         Upon consideration of Plaintiff’s Ex Parte Application to Admit Post-Trial
23   Exhibits, it is hereby ORDERED that the following exhibits are NOT received into
24   evidence: Exhibit Nos. 312, 313, 314, 314a, 314b, 315, 316 and 317; and
25
26                                              1
27
28
 Case 8:18-cv-00996-DOC-JDE Document 200 Filed 03/13/20 Page 2 of 2 Page ID #:12182




 1
 2          SO ORDERED.
 3
     March 13, 2020
 4   _________________________             ___________________________
 5   Date                                  DAVID O. CARTER
                                           United States District Judge
 6
 7
     PRESENTED BY:
 8
 9   JOSEPH H. HUNT
     Assistant Attorney General
10
11   ETHAN DAVIS
     Principal Deputy Assistant Attorney
12   General
13
     GUSTAV W. EYLER
14   Director
15   Consumer Protection Branch
16   /s/ Sarah Williams
17   DOUGLAS ROSS
     SARAH WILLIAMS
18   Trial Attorney
19   U.S. Department of Justice
     Civil Division
20   Consumer Protection Branch
21   450 5th St. NW
     Washington, D.C. 20001
22   Telephone: (202) 616-4269
23   Facsimile: (202) 514-8742
     Email: Sarah.Williams@usdoj.gov
24
25   Counsel for the United States of
     America
26
27
28                                              2
     [PROPOSED] ORDER                               CASE NO. 8:18-cv-996-DOC (JDE)
